DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

                                  Claim Amendments
2.	The preliminary claim amendments of December 23, 2020 have been entered. Claims 12, 17 and 18 have been amended. Claims 1-11 and 14-15 were cancelled. Claims 12-13 and 16-18 are under consideration in this Office Action.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 12-13 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for increasing bone mineral density in aged mice receiving eight time of continuous  does not reasonably provide enablement for a method for preventing, improving, or treating metabolic syndrome in a subject, the method comprising administering to a subject a composition comprising a recombinant protein of flagellin, which is a constituent of Vibrio vulnificus flagella, fused with any protein antigen of a pathogen, as an active ingredient, wherein the pathogenic protein antigen is surface protein A (PspA) of Streptococcus pneumonia, and wherein the recombinant protein is FlaB-PspA protein having an amino acid sequence of SEQ ID NO: 1.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.  This is a scope of enablement rejection.
The specification at example 7 teaches observation in changes in bone mineral density of aged mice through immunization with recombinant protein. The specification fails to teach examples of preventing, improving or treating any metabolic disease.  There is no teaching that the mice of example 5 had any disease. There is not teaching that any metabolic syndrome in those mice was treated, improved or prevented. There is no teaching of preventing, treatment or improving a metabolic syndrome in any type of subject. Therefore, the specification fails to enable a method of preventing, treating or improving metabolic syndrome.
Applicants’ have provided no guidance to enable one of ordinary skill in the art as to how to determine, without undue experimentation, the metabolic syndrome wherein the metabolic syndrome disease is a syndrome in which risk factors, selected from obesity, diabetes, hypertriglyceridemia, hypertension, cardiovascular disease, and blood 
 Given the lack of guidance contained in the specification and the unpredictability for preventing, treatment or improving any metabolic disease, one of skill in the art could not make or use the broadly claimed invention without undue experimentation.  The specification fails to provide an enabling disclosure for a method for preventing, treatment or improving metabolic syndrome with the administration of the recombinant protein is FlaB-PspA protein having an amino acid sequence of SEQ ID NO: 1. In view of the lack of guidance contained in the specification and the unpredictability for preventing, treatment or improving a metabolic syndrome with the recombinant protein is FlaB-PspA protein having an amino acid sequence of SEQ ID NO: 1, one skilled in the art could not make or use the broadly claimed invention without undue experimentation. 


Claim Rejections - 35 USC § 112
4.	Claims 12-13 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc.,  107 F.3d 1565, 1572,  41 USPQ2d 1961, 1966 (1997);   In re Gostelli,  872 F.2d 1008, 1012,  10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using  "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood,  107 F.3d at 1572,  41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  

The claims are drawn to a method for preventing, improving, or treating metabolic syndrome in a subject, the method comprising administering to a subject a composition comprising a recombinant protein of flagellin, which is a constituent of Vibrio vulnificus flagella, fused with any protein antigen of a pathogen, as an active ingredient, wherein the pathogenic protein antigen is surface protein A (PspA) of Streptococcus pneumonia, and wherein the recombinant protein is FlaB-PspA protein having an amino acid sequence of SEQ ID NO: 1.



There are no panels of fusion protein vaccines which prevents metabolic syndrome.  Example 1: Changes in Feed Intake and Body Weight in Aged Mice Immunized with Flagellin-PspA Recombinant Protein; Example 2: Observation of Morphological Changes of Mice Through Continuous Immunization with Antigen; Example 3: Change in IgA Reaction of Aged Mice Through Continuous Immunization with Antigen; Example 4: Skin Histological Change of Aged Mice Through Immunization with Recombinant Protein; Example 5: Change in Bone Marrow Cells in Bone Marrow Through Immunization with Recombinant Protein; Example 6: Changes of Lymphatic System Organs Through Immunization with Recombinant Protein; and Example 7: Change in Bone Mineral Density of Aged Mice Through Immunization with Recombinant Protein. There are no examples of preventing, improving or treating metabolic syndrome. There are no examples where the metabolic syndrome disease is a syndrome in which risk factors, selected from obesity, diabetes , hypertriglyceridemia, hypertension, cardiovascular disease, and blood clotting are shown together, are prevented, treated or improved with the claimed administration.
  Therefore, the written description is not commensurate in scope with the claims.  
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). The possible structural variations are limitless to any class of polymer with any biomolecule. It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient as a characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. 
The claims lack written description because there is no disclosure of a correlation between the recombinant protein is FlaB-PspA protein having an amino acid sequence of SEQ ID NO: 1 and prevention, improvement or treatment of metabolic syndrome.
Moreover, the specification lack sufficient variety of species of subject and syndrome risk factors to reflect this variance in the genus since the specification does not provide such examples.  The written description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  
Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115). The skilled artisan cannot envision the detailed structure of the peptide, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of by only their functional activity does not provide an adequate description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. 

In view of these considerations, a person skilled in the art would not have viewed the teachings of the specification sufficient to show that applicants were in possession of a method for preventing, improving, or treating metabolic syndrome, the method comprising administering to a subject a composition comprising a recombinant protein of flagellin, which is a constituent of Vibrio vulnificus flagella, fused with any protein antigen of a pathogen, as an active ingredient, wherein the pathogenic protein antigen is surface protein A (PspA) of Streptococcus pneumonia, and wherein the recombinant protein is FlaB-PspA protein having an amino acid sequence of SEQ ID NO: 1.
Therefore, the full breadth of the claims fails to meet the written description provision of 35 USC 112, first paragraph.



Response to Arguments
5.	Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive. 
The written description rejection over claims 12-13 and 16-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is maintained. 
The scope of enablement rejection of claims 12-13 and 16-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained. 
The amendments are now drawn to preventing, improving or treating metabolic 
Syndrome. However, none of the examples are drawn to treating, improving or preventing a metabolic syndrome. Metabolic syndrome is not prevented. No example models a subject with metabolic syndrome.
	Both Applicants arguments and the Declaration are drawn to increased fat mass, abdominal adiposity, and insulin resistance are frequently associated with leptin resistance and increased plasma leptin levels. Lower levels of leptin were found in the serum of mice treated with a fusion protein of the present claims, as compared to untreated controls. In addition, brain glucose absorption and food intake were increased, without changes in total body weight. Therefore, at best the specification describes no changes in total body weight. Thus, it appears that metabolic syndrome was not prevented, treated or improved.
	Applicants did not point to any evidence within the specification regarding the prevention, improvement or treatment of metabolic syndrome. There is no subject which had metabolic syndrome inducement which received the recombinant protein is FlaB-PspA protein having an amino acid sequence of SEQ ID NO: 1 and the metabolic 

6.	The declaration of Kyung A. Cho, under 37 CFR 1.132 filed December 23, 2020 is insufficient to overcome the rejection of claims 1-12 and 44-55 based upon insufficiency of disclosure under 35 USC 112, first paragraph as set forth in the Office action because: the Declaration does not teach a method for preventing, improving, or treating metabolic syndrome in a subject, the method comprising administering to a subject a composition comprising a recombinant protein of flagellin, which is a constituent of Vibrio vulnificus flagella, fused with any protein antigen of a pathogen, as an active ingredient, wherein the pathogenic protein antigen is surface protein A (PspA) of Streptococcus pneumonia, and wherein the recombinant protein is FlaB-PspA protein having an amino acid sequence of SEQ ID NO: 1.
The Declaration asserts that a marker of mucosal immunity, SIgA, increased continuously in feces during FPNI, compared with control aged mice (Fig. 1b), which implicates activation of mucosal immunity by FPNL; however this is not commensurate in scope to the claims drawn to preventing, improving, or treating metabolic syndrome in a subject. 
Additionally, intestinal villi, and rectal prolapse are unrelated to improving, treating, or preventing metabolic syndrome. Declarant did not point to any examples drawn to metabolic syndrome.
  The declaration states FPNI may induce more calorie consumption implying the shift in energy metabolism; however that claims are not drawn to implying a shift in 
The rejections of record are maintained.


Withdrawal of Claim Objections and Rejections
7.	The following objections and rejections have been withdrawn in view of applicants’ amendments:
a) The objection of claim 12;
b) The rejection of claims 12-14 and 16-17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kedl in view of Nguyen et al; 
c) The rejection of claims 12-13 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kedl in view of Nguyen et al., and Rhee et al; and
d) The rejection of claims 12-3 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al., in view of Nguyen et al., and Rhee et al.



Conclusion
8.	 No claims allowed.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645